Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-114202, filed on 06/09/2017 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a transmission belt having the particular structure recited within independent claim 1. More specifically, each element in a transmission belt comprising: a trunk portion with a saddle surface, a pair of pillar portions extending from said trunk portion in a radial direction, a pair of rocking edge portions formed on a front face of each element so as extend partially over each corresponding pillar portion, and a non-contact portion extending along the saddle surface in a said surface areas of the pillar portions and said widths of the rocking edge portions are sized such that, the sum of the widths of said upper end portions of the rocking edge portions (A) and the sum of said surface areas of the pillar portions (S) explicitly satisfies S/A ≥ 3.5. As detailed in the previous office action (dated 07/26/2021), Bransma (U.S. PGPUB 2018/0023664A1) appears to be the closest related example in the prior art to applicant’s claimed invention. Where Bransma disclose a transmission belt comprising plurality of elements; each element in the transmission belt including a trunk portion with a saddle surface, a pair of pillar portions extending from said trunk portion, a pair of rocking edge portions formed on a front face of each element so as extend partially over each corresponding pillar portion, and a non-contact portion extending along the saddle surface between the pair of rocking edge portions; and the part of each pillar portion located above each corresponding rocking edge portion having a surface area, while the upper end portion of each rocking edge portion having a width defined in the width direction. However, after reconsidering the teachings of Bransma in view of applicant’s argument presented in the remarks filed on 10/25/2021, examiner agrees with applicants assertion that Bransma does not teach or render obvious the surface areas of the pillar portions on each element and the widths of the upper end portions of rocking edge portions being configured (i.e. sized, dimensioned and/ or shaped) to satisfy the ratio S/A ≥ 3.5; specially since applicant’s specification provides a lengthy discussion on precise reasoning for designing the rocking edge portions and the pair of pillar portions of each element based on claimed structural constraints/ features (i.e. sum of the width of the upper end portions of the rocking edge portions, and the 
In addition, the prior art of record, either individually or in combination, fail to disclose or suggest, a transmission belt element having the particular structure recited within independent claim 5. That is because, said transmission belt element comprises the exact features/ structural configuration as the transmission belt elements in the transmission belt described in claim 1; which is found to be distinct from the transmission belt elements taught by the pertinent prior art identified by the examiner as noted above. Consequently, claim 5 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the transmission belt and the transmission belt element claimed by the applicant within respective claims 1-5, are both determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654